IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT KNOXVILLE                  FILED
                           JUNE 1998 SESSION
                                                           September 9, 1998

                                                           Cecil Crowson, Jr.
                                                           Appellate C ourt Clerk
STATE OF TENNESSEE,           )
                              )
             Appellee,        )    No. 03C01-9710-CR-00484
                              )
                              )    McMinn County
v.                            )
                              )    Honorable R. Steven Bebb, Judge
                              )
JAMES A. BROWN,               )    (Three counts of sale of less than one-half
                              )     gram of cocaine)
                              )
             Appellant.       )


For the Appellant:                 For the Appellee:

Charles M. Corn                    John Knox Walkup
District Public Defender           Attorney General of Tennessee
110 ½ Washington Avenue                   and
Athens, TN 37303                   Clinton J. Morgan
                                   Assistant Attorney General of Tennessee
                                   425 Fifth Avenue North
                                   Nashville, TN 37243-0493

                                   Jerry N. Estes
                                   District Attorney General
                                           and
                                   Amy Reedy
                                   Assistant District Attorney General
                                   P.O. Box 647
                                   Athens, TN 37303




OPINION FILED:____________________



AFFIRMED

Joseph M. Tipton
Judge
                                      OPINION



             The defendant, James A. Brown, appeals as of right from his convictions

following a bench trial of three counts of the sale of less than one-half gram of cocaine.

The defendant, a Range II, multiple offender, was sentenced to six years for each

offense, to be served concurrently in the custody of the Department of Correction. On

appeal, the defendant contends that the evidence is insufficient to support his

convictions. We affirm the judgments of conviction.



              Heather Morris, an undercover drug agent for the Athens Police

Department, testified that she began preparing for an undercover drug operation in

Athens in July 1996. She testified that as part of her preparation, she was required to

look through a box of photographs containing pictures of the people from whom she

was likely to purchase drugs during the operation. She stated that she was required to

look at these photographs every day throughout the operation. She further stated that

she became familiar with the defendant’s face by looking at his photograph. She

testified that before she bought drugs on each occasion, her partner, Detective Bill

Matthews, would drive through the area to see who was standing outside. She said

that she would then meet Detective Matthews at a nearby park where she would put on

an electronic recording device to record the drug transactions.



              Officer Morris testified that on August 9 and 14, and September 27, 1996,

she drove down Kilgore Street in Athens and stopped when she saw the defendant

standing on the street. She stated that she asked the defendant for “a hundred,”

meaning one hundred dollars worth of crack cocaine. She said that she then drove

around the block while the defendant went inside a house to get the drugs. She said

that she then drove up to the defendant, and he handed her the drugs. She testified

that a friend of the defendant’s, Paul Moss, was also present when the transactions



                                            2
took place. She made a positive identification of the defendant in court. The tape

recordings of the three transactions were introduced into evidence at trial.



              On cross-examination, Officer Morris admitted that there were other black

males present in the area when she made the drug transactions that were of the same

build as the defendant. She stated that she could not remember what the defendant

was wearing during any of the three transactions. She also admitted that before

beginning her preparation for the undercover operation, she had difficulty distinguishing

among black males.



              Detective Bill Matthews testified that he worked with Officer Morris on the

undercover drug operation. He testified that before Officer Morris would attempt to

make a purchase, he would drive through the area to see if there was any potential

drug activity and to see who was “out front,” meaning who was selling cocaine that

night. He stated that the defendant appeared to be selling cocaine on all three

occasions when the drug transactions took place. He said that he had known both the

defendant and the defendant’s friend, Paul Moss, for several years. He testified that he

had no trouble distinguishing between them because the defendant was tall and

muscular, whereas Paul Moss was heavyset. He stated that he monitored the

electronic recording of the transactions. He admitted on cross-examination that

sometimes there would be numerous black males outside when he would drive through

the area.



              The defendant testified that once when he was walking on Kilgore Street,

Officer Morris approached him and asked for some “yeh,” a slang term for cocaine. He

stated that he continued walking. The defendant also stated that he saw Officer Morris

on Kilgore Street on August 9, the night of the first drug transaction. He stated that he

did not sell drugs to Officer Morris on that night or any other occasion. He testified that



                                             3
the voice on the tapes of the transactions was not his. He stated that the reason he

was standing outside in the area was because he was addicted to cocaine and was

looking to purchase cocaine for his own personal use.



              The trial court found the defendant guilty of three counts of the sale of

less than one-half gram of cocaine. The defendant was sentenced to three six-year

sentences to be served concurrently. The defendant argues that the evidence is

insufficient to support his convictions. Specifically, the defendant argues that the

identification of the defendant by Officer Morris was not credible.



              Our standard of review when the sufficiency of the evidence is questioned

on appeal is "whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.

2781, 2789 (1979). This means that we do not reweigh the evidence, but presume that

the jury has resolved all conflicts in the testimony and drawn all reasonable inferences

from the evidence in favor of the state. See State v. Sheffield, 676 S.W.2d 542, 547

(Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Although this

case involved a bench trial, the findings of the trial judge who conducted the

proceedings carry the same weight as a jury verdict. State v. Tate, 615 S.W.2d 161,

162 (Tenn. Crim. App. 1981).



              Viewing the evidence in a light most favorable to the state, we conclude

that the evidence is sufficient to support the defendant’s convictions. Officer Morris

testified that she became familiar with the defendant’s face by studying his photograph

before the drug transactions, and she testified unequivocally that she purchased drugs

from the defendant. Detective Matthews, who had known the defendant for several

years, testified that the defendant appeared to be selling drugs when he surveyed the



                                             4
area before the drug transactions took place. We hold that the evidence is sufficient to

support the defendant’s convictions.



             In consideration of the foregoing and the record as a whole, we affirm the

defendant’s judgments of conviction.



                                               ______________________________
                                               Joseph M. Tipton, Judge



CONCUR:



_____________________________
John H. Peay, Judge



_____________________________
David G. Hayes, Judge




                                           5